FILE COPY




                           IN THE SUPREME COURT OF TEXAS




NO. 15-0351                                      §
                                                                                      Angelina County,
 IN THE MATTER OF D.A.B., A
                                                       FILED IN COURT OF APPEALS
 JUVENILE                                               12T- Cox; ofAppaals Disttct       12th District.




                                                                                           July 31, 2015


        Petitioner's petition for review, filed herein in the above numse^ejd and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                      •••••••••*



        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 11th day of September, 2015.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk